internal_revenue_service number release date index number ---------------------------------- ---------------------------- -------------------------------- --------------- -------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 - plr-118226-03 date oct legend x state decedent trust trust trust trust trust trust trust trust d1 d2 ------------------------------------------- ------ ---------------------- ------------------------------------------------ ----------------------- ------------------------------------------------------ ----------------------- ----------------------------------------------------- ----------------------- -------------------------------------------------------- ----------------------- ---------------------------------------------------- ----------------------- ----------------------------------------------------- ----------------------- ---------------------------------------------- ----------------------- --------------------------------------------------- ----------------------- --------------------- ------------------------ --------------------------- d3 dear -------------- this responds to your letter dated date requesting a ruling that each of trust sec_1 through as reformed is a qualified_subchapter_s_trust qsst under ' d of the internal_revenue_code and is exempt for generation skipping tax gst purposes facts x is a c_corporation formed under the laws of state having single class of stock trust sec_1 through are x shareholders in order for x to elect to be an s_corporation trustees for trust sec_1 through petitioned the court in state to reform the trusts to comply with ' d if a favorable private_letter_ruling is issued in this case trust sec_1 through will each elect to be qssts the taxpayer has requested a ruling that trust sec_1 through as reformed will comply with ' d the taxpayer has also requested a ruling that the reformation trust sec_1 through as reformed will not affect the exempt status of those trusts for generation-skipping_transfer gst tax purposes on d1 prior to date decedent bequeathed an equal share of her residuary_estate to trust sec_1 and in addition to the residuary bequests decedent also exercised a general_power_of_appointment over property in a marital trust appointing such property to the testamentary trusts in equal shares decedent also exercised special powers of appointment over the testamentary trusts created by decedent s spouse benefiting each daughter appointing such property in equal shares to the testamentary trusts under the current terms of trust sec_1 and the trustees are to pay the entire net_income to the beneficiary for life the trustees also have discretion to pay trust corpus to the beneficiary to maintain such beneficiary s standard of living but limited to health education maintenance and support if the beneficiary is a trustee and pay trust corpus to the beneficiary s issue for support and education each daughter has a lifetime special power to appoint any remaining trust corpus to her issue trust sec_1 and will terminate upon the first to occur of the appointment of all corpus or death of the beneficiary when the last of the beneficiary s children reach the age of majority upon termination the trusts will distribute the corpus to the beneficiary s issue by right of representation the trustees have asked the court to reform trust sec_1 and to permit the trustees to distribute corpus solely to the beneficiary on d2 prior to date trust sec_3 through were formed under the laws of state as irrevocable testamentary trusts trust sec_3 through were formed under the laws of state as irrevocable inter_vivos trusts under the current terms of trust and trust the trustee has discretion to pay all or part of the net_income and corpus to the beneficiary and the beneficiary’s issue as the trustee determines is necessary for support education and maintenance the beneficiary has a testamentary special_power_of_appointment over the trust upon the death of the beneficiary the remaining trust corpus is to be distributed outright to descendants in equal shares by right of representation the trustees have asked the court to reform trust and trust to require that all trust income is payable annually to the beneficiary and to permit the trustees to distribute corpus solely to the beneficiary for support education and maintenance on d3 after date trust through were created the trust instrument provides that during the term of the trust all of the principal of the trust may be distributed solely to the beneficiary of the trust in certain circumstances the trust instrument also provides for the right to withdraw property from the trust to persons other than the beneficiary the trustees have asked to court to reform trust sec_5 through to provide only the beneficiary with rights to withdraw property as reformed each trust instrument will provide that in the event that any part of the corpus of a_trust consists of subchapter_s stock the trust instrument is intended to comply with the requirements of the internal_revenue_code ' d and that any provision of a_trust which is not in compliance with such requirements will be null and void as of the effective date that the trust becomes an s shareholder with the remaining provisions of the trust to be carried in effect it is also represented that no additions actual or constructive have been made to the trust sec_1 through after date law and analysis sec_1361 ruling sec_1361 defines an s_corporation as a small_business_corporation for which an election under ' a is in effect sec_1361 defines asmall business corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in ' c and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 states that a qsst with respect to which a beneficiary makes an election under ' d will be treated as a_trust described in ' c a i and the qsst s beneficiary will be treated as the owner for purposes of ' a of that portion of the qsst s s_corporation stock to which the election under ' d applies under ' d a the beneficiary of a qsst may elect to have ' d apply under ' d d this election will be effective up to days and two months before the date of the election sec_1361 provides that a qsst is a_trust the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary in addition ' d b requires that the trust distribute all of its income within the meaning of ' b currently to one individual who is a citizen or resident_of_the_united_states based solely on the information submitted and the representations made we conclude that each of trust sec_1 through as reformed meet the definition of a qsst under ' d therefore provided that the beneficiaries make the proper elections under ' d for the trusts each trust will be treated as a_trust described in ' c a i revrul_93_79 1993_2_cb_269 provides that a state court order that reforms a_trust to meet the requirements of a qsst is recognized prospectively sec_2601 ruling sec_2601 imposes a tax on every generation-skipping_transfer under ' a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under ' b a of the act and ' b i of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under ' b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under ' or if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example considers a situation where a_trust is modified to convert the income_interest into a unitrust_interest the grantor established an irrevocable_trust under the terms of which trust income is payable to a for life and upon a s death the remainder is to pass to a s issue per stirpes the court approves a modification to the trust that converts a s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually to be paid each year to a for life the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification in this example the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in the present case trust sec_1 through were irrevocable on date and it is represented that no additions actual or constructive have been made to the trusts after that date the proposed reformation will not result in a shift of any beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed reformation as in example the modification can only operate to increase the amount distributable to the respective beneficiary and decrease the amount distributable to any descendant of the beneficiary in addition the proposed reformation will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust instruments therefore based on the facts submitted and the representations made we conclude that the reformation of the trust sec_1 through will not cause any of the trusts to lose their exempt status for purposes of ' b a of the act and ' b i or cause any of the trusts or any distributions from the trusts to be subject_to generation-skipping_transfer_tax under ' accordingly after the proposed reformation each trust will continue to be exempt from the gst tax imposed under ' provided there are no additions to the trust after date federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x is a subchapter_s_corporation for federal tax purposes except as specifically set forth above no opinion is expressed concerning the this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that if may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
